United States Court of Appeals
                     For the First Circuit

No. 18-1859

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      JUAN E. SEARY-COLÓN,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

          [Hon. Gustavo A. Gelpí, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Thompson and Barron, Circuit Judges.


     Johnny Rivera-González for appellant.
     Seth A. Tremble, Special Assistant United States Attorney,
with whom W. Stephen Muldrow, United States Attorney, and
Mariana E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, were on brief, for appellee.



                           May 4, 2021
            THOMPSON, Circuit Judge.       Defendant-appellant Juan E.

Seary-Colón ("Seary") was charged with Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a) (Count One); murdering a person

through the use of a firearm during a crime of violence, in

violation of 18 U.S.C. § 924(j) (Count Two); possessing a firearm

in furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A)(iii) (Count Three); and being a convicted felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)

(Count Four).    After a three-day trial, the jury convicted him on

all counts.     Seary now challenges the district court's denial of

his motion to suppress identification evidence, the sufficiency of

the evidence supporting his convictions, and the district court's

determination that Hobbs Act robbery qualifies as a "crime of

violence"     under   18   U.S.C.    § 924(c),   which   underpinned   his

convictions on Counts Two and Three.       Finding no error, we affirm.

                              I.    Background

A.   Factual Background

            On April 3, 2012, around 3:20 p.m., two men entered the

Piezas Importadas located on Monserrate Avenue in Carolina, Puerto

Rico, to commit a robbery.          Piezas Importadas is an auto parts

store that sells merchandise obtained from suppliers located in

the mainland and abroad.       April 3rd, 2012 was a busy day at the

store, and several customers and employees were around at the time


                                     -2-
of the robbery.   Five employees, including José Méndez-del Valle

("Méndez") and the store manager David Méndez-Calderón ("Méndez-

Calderón"), were working behind the service counter facing the

door through which the robbers entered.    As the store owner's wife

and store accountant, María Judith Sanabria-Rivera ("Sanabria"),

was getting ready to leave for the day and was heading towards the

door, the two men burst into the store.      The first man to enter

was wearing a cap and a dark hoodie.      He entered the store while

brandishing a firearm, announced the robbery, and ordered everyone

to "lie on the ground."    Sanabria noticed that the man had "very

specific" eyebrows that "were marked going up and then thin coming

down; not . . . like . . . regular eyebrows that men usually have."

She also noticed that he had a peculiar tattoo on his left leg,

which had light, basic colors, "not like the tattoos that are used

nowadays with . . . lot[s] of color[s]."     Before anyone could get

down, the gunman walked straight to the service counter, pointed

his gun at Méndez-Calderón, and shot him once in the face.   Méndez-

Calderón fell to the ground and died shortly thereafter as a result

of the gunshot wound.     The gunman started walking from one side

of the store to the other while cursing and yelling at everyone

not to look at him.   Meanwhile, the other robber jumped over the

service counter and asked Méndez for the store's petty cash.

Méndez complied and handed him a metal box with approximately


                                -3-
$1,020.    The robber took the box with the money, pushed Méndez to

the floor, and told him to stay on the ground and not look at him.

The robber then jumped back over the counter, joined the gunman,

and ran out of the store with the gunman.                 The robbery lasted

approximately forty seconds.         After realizing that the robbers

were gone, Sanabria called 9-1-1, reported the robbery and asked

for help for Méndez-Calderón.          The store closed to the public

after the robbery and remained closed for more than a day.

               Law enforcement officers arrived at the scene shortly

thereafter.      Agent Calixto Caamaño-De Jesús ("Agent Caamaño") from

the Puerto Rico Police was one of the officers who arrived at the

scene and was initially in charge of the investigation.                 Agent

Caamaño was at the time assigned to the Homicide Division of the

Center for Criminal Investigations in Carolina.                 Two Federal

Bureau    of    Investigation    ("FBI")   task   force    agents,    Emmanuel

Martínez-Martínez      ("Agent    Martínez")   and   José    Bocanegra-Ortiz

("Agent Bocanegra"), also arrived at the scene.              Law enforcement

recovered from the scene a projectile jacket, a fired projectile,

and a Federal Smith & Wesson .40-caliber shell casing.               They also

interviewed Méndez and Sanabria that same day.

               The next day, April 4, Agent Caamaño showed Méndez a

nine-photo array that included Seary's photo, along with eight

fillers.       The array included photos of male subjects of roughly


                                     -4-
the same ages and eye color.    All subjects also had the same hair

color, and eight of the nine subjects, including Seary, had

relatively short hair.     At least six of the subjects, including

Seary, seemed to have manicured eyebrows.      Agent Caamaño warned

Méndez regarding the procedure for the array and instructed him

that "if he sees" the photo of the person who had shot Méndez-

Calderón the day before, he should let Agent Caamaño know.   Méndez

picked Seary's photo, which occupied the fourth position in the

array, as that of the man who had shot Méndez-Calderón during the

Piezas Importadas robbery.

           On April 6, 2012, local law enforcement agents arrested

Seary at a two-level house located in Villa Fontana, Carolina,

that was shared by some of Seary's relatives.      The agents found

Seary hiding inside a cut-out box spring that was under a mattress

in a bedroom located on the first floor of the house.   His arrest,

however, was unrelated to the Piezas Importadas robbery and Méndez-

Calderón's murder.    Instead, Seary's arrest was related to a local

criminal case in which he was a fugitive.       Seary's arrest was

featured on the cover of Primera Hora, a local newspaper, on April

9, 2012.     Two days later, Agent Caamaño called Méndez and asked

him if he had seen the April 9 Primera Hora newspaper.       Méndez

responded that he had not but that he would get a copy of the

newspaper.    Agent Caamaño instructed him to call him if he saw


                                 -5-
anything that caught his attention in the newspaper.                     Later that

day, Méndez obtained a copy of the newspaper and called Agent

Caamaño.      Méndez told him that the man featured in the newspaper

cover was the same man that had killed Méndez-Calderón, that he

had the "same" face, and that the man was wearing the same dark

hoodie that the gunman had worn on the day of the robbery.                         That

same day, Agent Caamaño went to Piezas Importadas to have Méndez

date and sign the Primera Hora newspaper cover.                         During that

interaction,       Méndez     repeated   that    the   man    portrayed      in    the

newspaper cover had killed Méndez-Calderón and stated that "he had

the same deep look [in the picture] that he had when he had come

into the business and had killed David [Méndez-Calderón]."

              Following Seary's arrest, the FBI officially took over

the case, and Agent Bocanegra became the case agent.                          Agents

Bocanegra and Martínez interviewed Sanabria at her house on April

11,   2012.        Sanabria    described   the   gunman      to   the    agents    and

mentioned the peculiar tattoo that he had on his left leg.1                         On

April   17,       2012,   Agents   Bocanegra     and   Martínez         returned    to

Sanabria's house to show her a six-photo array.               The array included

Seary's photo as well as those of five of the fillers from the


             At the time of the trial, in 2018, Agent Martínez did
              1

not remember if Sanabria had mentioned the gunman's tattoo during
her interview with him and Agent Bocanegra, though Sanabria
testified that she had mentioned it at some point.


                                         -6-
April 4 array, though the positioning of the photos was altered.2

Hence, the photos included in the April 17 array shared the same

similarities as those in the April 4 array.     Agent Martínez advised

Sanabria that the array "may or may not contain a picture of the

person who committed the crime" at Piezas Importadas.           Sanabria

looked at the photo array and "quickly" picked Seary's photo.

          In mid-April, several FBI task force agents executed a

search warrant in the Villa Fontana house where Seary had been

arrested the week before.      During the search, one of the officers

seized a Federal Smith & Wesson .40-caliber bullet inside a pot

located on the second floor of the house.

B.   Procedural Background

          Based on the April 3, 2012 incident, a federal grand

jury returned an indictment on April 19, 2012, charging Seary with

Counts One through Four.

          Seary moved to suppress Méndez's and Sanabria's out-of-

court identifications and to prevent them from identifying him in

court.   He argued that it was "highly questionable how [Seary's

photo] made it into the array" in the first place, that Méndez's

description     of   Seary   "lack[ed]   reliability,"   and   that   the

circumstances    surrounding    Sanabria's   identification    "raise[d]


          2  In the April 4 photo array, Seary's photo occupied
position number four out of nine whereas in the April 17 photo
array Seary's photo occupied position number five out of six.

                                   -7-
questions as to its reliability."           He also complained that the

April 17 array had only six photos, that the agents conducted a

photo array instead of a line-up, and that the procedures used for

conducting the photo array did not "fully compl[y]" with the "best

practices" stated in a U.S. Department of Justice memorandum dated

January 6, 2017.

            The government opposed the motion, arguing that the

photo arrays used in this case were not unduly suggestive.            After

reviewing the photo arrays, the district court agreed with the

government.    Accordingly, it denied Seary's motion to suppress.

            Seary's jury trial began on February 20, 2018.               The

government     introduced      Méndez's    and    Sanabria's   out-of-court

identifications as exhibits at trial, as well as the testimony of

twelve witnesses, including both Méndez and Sanabria.                Méndez

testified    that   he   was   standing    next   to   Méndez-Calderón   and

approximately three feet across from Seary when he saw Seary shoot

Méndez-Calderón.     According to Méndez, he looked at Seary's face

for two or three seconds and he "couldn't forget that face because

[Seary] had a look that was cold, as if he didn't care anything

about life."     Méndez admitted that he had been mistaken when on

April 11, 2012, he told Agent Caamaño that the man featured in the

newspaper cover had the same dark hoodie that the gunman had been

wearing during the Piezas Importadas robbery, and attributed the


                                     -8-
mistake to the fact that he was focused on Seary's face and

firearm, not on his clothing, and to both pieces of clothing being

similar.       For her part, Sanabria testified that she looked at

Seary for two seconds, including the exact moment when he shot

Méndez-Calderón,3 and that Seary's manicured eyebrows and unusual

tattoo on his left leg caught her attention.                     Sanabria also

identified Seary in court as Méndez-Calderón's shooter.

           After all of the government's identification evidence

had been presented, Seary moved the district court to reconsider

its denial of his motion to suppress.            Seary argued that Méndez's

identification     was   not   reliable      because   Méndez    had   seen   the

gunman's face for only two or three seconds and had admitted to

being wrong about the gunman's clothing.               Seary contended that

Sanabria's identification should also be suppressed as unreliable

because she too only saw the gunman's face for approximately three

seconds, the FBI conducted a photo array instead of a line-up, her

photo   array     contained     only    six     photos,    and     there      were

inconsistencies between her testimony and that of Agent Martínez

as to whether Sanabria had previously mentioned seeing a tattoo on

the gunman's left leg.         The district court denied Seary's motion



           3The government introduced into evidence a still image
of Sanabria looking at the gunman pointing a firearm at Méndez-
Calderón.


                                       -9-
for reconsideration on the same grounds that it had denied his

original motion to suppress and clarified that the court's ruling

"d[id] not preclude [Seary] from arguing to the jury that the

government has not met its burden of proof as to the fact that

[he] was indeed the person who committed the crime."

          At the close of the government's case, Seary moved for

a judgment of acquittal under Rule 29 of the Federal Rules of

Criminal Procedure, which the district court denied.     Seary then

presented one witness in his defense: his stepfather, Santiago

Muñiz-Cruz ("Muñiz").   Muñiz testified that he lived on the second

floor of the Villa Fontana house where Seary had been arrested,

and that the Federal Smith & Wesson .40-caliber bullet seized from

inside a pot in mid-April 2012 belonged to him.        According to

Muñiz, he practiced Santeria, and in 2006 or 2007 he found that

bullet on the street and brought it home to use in his Santeria

rites.

          After presenting his witness, Seary renewed his motion

for a judgment of acquittal, which the court again denied.       On

February 26, 2018, the jury found Seary guilty of all counts.

Seary renewed his motion for acquittal, which the court denied for

a third time.

          On August 20, 2018, the district court sentenced Seary

to imprisonment terms of 240 months for Count One, life for Count


                               -10-
Two, 120 months as to Count Three, which the court merged with

Count Two after finding that Count Three was a lesser-included

offense of Count Two, and 120 months for Count Four.          Seary timely

appealed.

                            II.   Discussion

A.   The Motion to Suppress

            Seary challenges the district court's denial of his

motion    to   suppress    Méndez's      and   Sanabria's     out-of-court

identifications of him in the photo arrays and to prevent them

from identifying him in court.         He generally contends that the

photo arrays constructed by the police were in violation of the

Due Process Clause.       See Neil v. Biggers, 409 U.S. 188, 196–98

(1972).

            Identification evidence -- both out-of-court and in-

court identifications -- "should be suppressed as a matter of due

process   'only   in   extraordinary     cases.'"    United    States   v.

Holliday, 457 F.3d 121, 125 (1st Cir. 2006) (quoting United States

v. Henderson, 320 F.3d 92, 100 (1st Cir. 2003)).              To withhold

identification evidence from a jury, the defendant must persuade

the court that the "identification procedure was so impermissibly

suggestive as to give rise to a very substantial likelihood of

irreparable misidentification."       Biggers, 409 U.S. at 197 (quoting

Simmons v. United States, 390 U.S. 377, 384 (1968)); see also


                                  -11-
United States v. Casey, 825 F.3d 1, 17 (1st Cir. 2016) (noting

that "[t]he defendant bears the burden to establish [that] an out-

of-court identification was infirm").     The defendant must first

establish that the identification procedure was unduly suggestive.

Perry v. New Hampshire, 565 U.S. 228, 241-42 (2012).     "If it was

not, the inquiry ends," United States v. Melvin, 730 F.3d 29, 34

(1st Cir. 2013), and it is for the jury to determine how much

weight to afford the identification evidence, Casey, 825 F.3d at

17.   If, however, the defendant can successfully establish that

the identification procedure was unduly suggestive, we must "then

examine the totality of the circumstances to ascertain whether the

identification was nevertheless reliable."4    Melvin, 730 F.3d at



           4 In Biggers, the Supreme Court set forth the following
factors for evaluating the reliability of identifications:

      [(1)] the opportunity of the witness to view the criminal
      at the time of the crime, [(2)] the witness' degree of
      attention, [(3)] the accuracy of the witness' prior
      description of the criminal, [(4)] the level of
      certainty   demonstrated    by   the   witness   at   the
      confrontation, and [(5)] the length of time between the
      crime and the confrontation.

409 U.S. at 199-200. "Against these factors is to be weighed the
corrupting effect of the suggestive identification itself."
Manson v. Brathwaite, 432 U.S. 98, 114 (1977). Absent a finding
of a "substantial likelihood of irreparable misidentification,"
"such evidence is for the jury to weigh," as "some element of
untrustworthiness is customary grist for the jury mill" because
"[j]uries are not so susceptible that they cannot measure
intelligently the weight of identification testimony that has some
questionable feature." Id. at 116.

                                -12-
34 (citing United States v. DeCologero, 530 F.3d 36, 62 (1st Cir.

2008)).    "[I]f the indicia of reliability are strong enough to

outweigh the corrupting effect of the police-arranged suggestive

circumstances, the identification evidence ordinarily will be

admitted, and the jury will ultimately determine its worth."

Perry, 565 U.S. at 232.   The same analysis applies to both pretrial

and in-court identifications.        See Holliday, 457 F.3d at 125

(noting that the two steps outlined above apply "[b]oth as to

pretrial   identifications   and    in-court    identifications");   id.

("When the conviction is 'based on eyewitness identification at

trial following a pretrial identification by photograph,' we will

reverse on a constitutional basis only if the 'very substantial

likelihood of misidentification' was 'irreparable,' despite the

defendant's opportunity to cross-examine the witness about the

accuracy of the identification." (quoting Simmons, 390 U.S. at

384)).

           We review de novo the district court's denial of a motion

to suppress a photo identification.            Id.   Seary asserts two

grounds as to why Méndez's identification of him in the April 4

photo array should have been suppressed.        First, he contends that

Méndez's identification should have been suppressed because "[i]t

is highly questionable" and "suspicious" how Seary made it into

the array in the first place.        This, however, is not enough to


                                   -13-
suppress Méndez's identification of Seary.                     The record shows that

Seary was the only suspect included in the arrays -- the rest were

fillers -- and there is no evidence in the record suggesting that

he was improperly included as a suspect.                     Although Seary complains

that the record is silent as to why he was included in the photo

arrays, he had the burden of establishing improper police conduct

and developing the record below in this respect.                      See Casey, 825

F.3d at 17; see also Moore v. Dickhaut, 842 F.3d 97, 101 (1st Cir.

2016).     Second, Seary argues that the gunman's description that

Méndez provided "lacks reliability," which may lead to a mistaken

identification.           The fatal flaw with Seary's argument, however,

is that it centers on the reliability of Méndez's identification.

We    do   not,       however,    reach   the       reliability    issue    unless    the

defendant first establishes that the identification procedure was

unduly suggestive.          See Moore, 842 F.3d at 101 (stating that "the

issue of reliability 'comes into play only after the defendant

establishes improper police conduct'" (quoting Perry, 565 U.S. at

241)).     And here, Seary does not claim, let alone establish, that

the    April      4     photo     array   was       unduly    suggestive.        "Absent

unnecessarily          suggestive      procedures,       reliability        is   ensured

through traditional trial protections, such as '. . . vigorous

cross-examination,              protective      rules    of     evidence,    and     jury

instructions on both the fallibility of eyewitness identification


                                             -14-
and the requirement that guilt be proved beyond a reasonable

doubt,'" id. (quoting Perry, 565 U.S. at 233), which Seary received

in this case.

          Next, Seary argues that Sanabria's identification of him

in the April 17 photo array should have been suppressed because:

(1) the array contained only six photos and not nine, as the

April 4 photo array; (2) the procedures used for conducting the

photo array did not "fully compl[y]" with "best practices" stated

in a U.S. Department of Justice memorandum dated January 6, 2017;

(3) "it would have been the best investigative course of action to

conduct a line-up" where defense counsel could have participated,

instead of a photo array; (4) Seary's photo had been featured in

the Primera Hora newspaper cover and Sanabria was allegedly aware

that Seary had been arrested at the time of her identification;

and (5) Sanabria allegedly failed to mention Seary's leg tattoo

before trial.

          Seary's first two arguments relate to the procedure

selected by law enforcement to conduct the April 17 photo array.

These arguments, however, lack merit because Seary has failed to

establish that the procedure followed in this case made the photo

array unduly suggestive.   Furthermore, although Seary complains

that the April 4 array had nine photographs, whereas the April 17

array had only six, the evidence shows that the number of photos


                               -15-
varied because each photo array identification was conducted by a

different       law   enforcement   agency   following   its    own   standard

procedures.       The first array was conducted by Agent Caamaño, a

local law enforcement officer, who testified that in conducting

the array he followed the Puerto Rico Police's "Norms that Govern

the Photographic Identification Procedure," which establish that

"the witness will be shown no less than nine photographs including

the one of the suspect with similar traits to the suspect."                The

April 17 array, however, was conducted by FBI task force agents

after the case had been transferred to the federal jurisdiction

and followed FBI's         "custom[s] at th[e] time."           In addition,

although Seary argues that the FBI did "not fully compl[y] with"

all of the "best practices" for conducting photo arrays stated in

a   January 6, 2017       U.S. Department of Justice memorandum,            he

acknowledges that said memorandum was issued almost five years

after the April 17 photo array was conducted.5                 Moreover, that

memorandum clearly states that the procedures outlined therein

"are not a step-by-step description of how to conduct photo arrays,

but rather set out principles and describe examples of how to

perform them."         Sally Yates, U.S. Dep't of Just., Eyewitness


            5In any event, we note that the memorandum establishes
that a photo array should include only one suspect and at least
five filler photographs, which the April 17 photo array clearly
complied with. See Sally Yates, U.S. Dep't of Just., Eyewitness
Identification: Procedures for Conducting Photo Arrays 3 (2017).

                                     -16-
Identification: Procedures for Conducting Photo Arrays 2 (2017).

It further clarifies that "nothing in th[at] memorandum implies

that   an   identification   not   done   in   accordance   with   th[ose]

procedures is unreliable or inadmissible in court."         Id.

            Seary's third argument fares no better.          Although he

might have preferred that the FBI conduct a line-up in the presence

of defense counsel instead of a photo array identification, he has

failed to show any illegality behind the FBI's decision to conduct

a photo array.    In fact, Agent Martínez testified that the FBI's

usual practice is to conduct photo arrays instead of line-ups,

that during his approximately seven years working with the FBI he

had conducted over forty photo arrays and not a single line-up,

and that the fact that defense counsel might have been present

during a line-up had no bearing on the FBI's decision to conduct

a photo array in this case.6




            6We note that Seary had not yet been indicted when the
FBI conducted the April 17 photo array. Thus, the constitutional
right to counsel would not have attached if a line-up had been
conducted at that time. See Gullick v. Perrin, 669 F.2d 1, 3 n.5
(1st Cir. 1981) ("At the time of the lineup, the petitioner had
not yet been indicted and, thus, his right to counsel at the lineup
had not yet attached." (citing Kirby v. Illinois, 406 U.S. 682,
690 (1972))); but cf. Roberts v. Maine, 48 F.3d 1287, 1291 (1st
Cir. 1995) (considering the possibility that an exception to that
rule might apply in "extremely limited" circumstances not present
in this case).


                                   -17-
           Seary's next contention also fails.            Although Seary's

photo had been featured in the newspaper cover eight days before

Sanabria identified him in the April 17 photo array, there is no

evidence that law enforcement showed Sanabria Seary's photo in the

newspaper or directed her to that photo, or that she had even seen

it. 7   Accordingly, any potential suggestiveness stemming from

Sanabria   having   seen   the   newspaper   cover   is   not   subject   to

suppression under the two-step analysis.        See Perry, 565 U.S. at

243-44, 248 (noting that a witness's out-of-court identification

of a "defendant to police officers after seeing a photograph of

the defendant in the press captioned 'theft suspect,'" might be

affected by "[e]xternal suggestion," but holding that the two-step

"due process check" does not apply "when the identification was

not procured under unnecessarily suggestive circumstances arranged

by law enforcement").       Furthermore, the newspaper article was

unrelated to the Piezas Importadas robbery, and Sanabria was

informed that the array "may or may not contain a picture of the

person who committed the [robbery]."         Nor is there any evidence

that Méndez's prior identification of Seary influenced Sanabria's

identification.     Sanabria denied having learned of Seary's arrest

from Méndez, who in turn denied having told anyone that he had


           7 There is no evidence that Sanabria was aware that
Seary had been arrested at the time that she identified him in the
photo array.

                                   -18-
identified Seary in the April 4 array.             There is simply nothing

in the record to conclude that Sanabria's identification procedure

was unduly suggestive or otherwise tainted by either the photo on

the newspaper cover or Méndez's prior identification.

           Seary's    last   contention      --   that    Sanabria       allegedly

failed to mention his leg tattoo before trial -- relates to the

reliability     of   Sanabria's       identification,      and     not    to    the

suggestiveness of the identification procedure.                Yet, as discussed

above, when, as here, a defendant fails to establish that the

identification procedure was unduly suggestive, we do not reach

the reliability issue.       See Moore, 842 F.3d at 101; Perry, 565

U.S. at 241.    Instead, "reliability is ensured through traditional

trial protections," and it is up to the jury to determine how much

weight to afford to the identification evidence.                Moore, 842 F.3d

at 101 (citing Perry, 565 U.S. at 233).

           Finally,    Seary        also   contests      Sanabria's       in-court

identification, arguing that it was "tainted by [her] earlier

[improper pretrial] identification and therefore it must also be

excluded."     Because the success of Seary's challenge to Sanabria's

in-court   identification      is    contingent   on     the    success    of   his

arguments contesting her pretrial identification, which we have

already rejected, his challenge to the in-court identification

likewise fails.


                                      -19-
            In sum, identification evidence should be withheld from

a jury "only in extraordinary cases."                Melvin, 730 F.3d at 34

(quoting United States v. Rivera–Rivera, 555 F.3d 277, 282 (1st

Cir. 2009)).      Seary has failed to show that the district court

erred in denying his motion to suppress the identification evidence

here.

B.   Sufficiency of the Evidence

            Seary's sufficiency-of-the evidence challenge on appeal

is quite limited.      Seary concedes that an armed robbery took place

at Piezas Importadas on April 3, 2012, during which Méndez-Calderón

was murdered, but he claims that the evidence is insufficient to

link him to the armed robbery and murder.

            Because Seary preserved his challenge to the sufficiency

of the evidence, we review de novo the district court's denial of

his motion for a judgment of acquittal.             United States v. Trinidad-

Acosta, 773 F.3d 298, 310 (1st Cir. 2014), superseded in part on

other grounds, U.S.S.G. App. C Supp., Amend. 794, as recognized in

United States v. De la Cruz-Gutiérrez, 881 F.3d 221, 225 (1st Cir.

2018).    In so doing, we determine whether "any reasonable jury

could    find   all   the   elements   of     the   crime   [proven]   beyond   a

reasonable doubt."      United States v. Santos-Soto, 799 F.3d 49, 57

(1st Cir. 2015) (quoting United States v. Azubike, 564 F.3d 59, 64

(1st Cir. 2009)).       We need not conclude that "no verdict other


                                       -20-
than a guilty verdict could sensibly be reached, but must only

[be] satisf[ied] . . . that the guilty verdict finds support in a

plausible rendition of the record."     United States v. Hatch, 434

F.3d 1, 4 (1st Cir. 2006) (internal quotation marks omitted).

          In determining whether the record provides such support,

we do not view each piece of evidence separately, re-weigh the

evidence, or second-guess the jury's credibility calls.       Santos-

Soto, 799 F.3d at 57; United States v. Acosta-Colón, 741 F.3d 179,

191 (1st Cir. 2013).     Instead, we evaluate the sum of all the

evidence and inferences drawn therefrom in the light most favorable

to the government, resolve all credibility disputes in its favor,

and "determine whether that sum is enough for any reasonable jury

to find all the elements of the crime proven beyond a reasonable

doubt, even if the individual pieces of evidence are not enough

when viewed in isolation."   Santos-Soto, 799 F.3d at 57; see also

United States v. Gaw, 817 F.3d 1, 3-4 (1st Cir. 2016).        We will

only reverse on a sufficiency challenge if, "after viewing the

evidence and reasonable inferences in the light most flattering to

the prosecution, [we conclude that] no rational jury could have

found him guilty beyond a reasonable doubt."       Acosta-Colón, 741

F.3d at 191.

          Here,   the   government   presented   several   pieces   of

evidence to prove that Seary was the armed robber who murdered


                                -21-
Méndez-Calderón.       During the government's case in chief, Méndez

testified that he was behind the service counter facing the door

through which Seary and his accomplice entered the store in the

afternoon of April 3, 2012.            Méndez further testified that he

looked at Seary for two or three seconds as Seary entered the store

while    brandishing    a   firearm,    walked     towards     Méndez-Calderón,

pointed his firearm at Méndez-Calderón, and shot him.                    Méndez

explained that this occurred while he was standing next to Méndez-

Calderón, approximately three feet away from Seary, that his

attention was focused on Seary's face and firearm, and that he

could not forget the facial expression that Seary had as these

tragic    events   unfolded.        Méndez     further    testified    that   he

identified Seary in the nine-photo array presented to him on the

day following the robbery and again in a picture featured in the

cover of the Primera Hora newspaper published on April 9, 2012.8

Agent Caamaño also testified as to both of Méndez's out-of-court

identifications of Seary.         In addition, the government presented

Sanabria's testimony.         Sanabria's testimony corroborated Méndez's

account of how Seary entered the store with a firearm at hand and

murdered Méndez-Calderón.        She testified that she looked at Seary

for   approximately     two    seconds,       noticed    his   "very   specific"


            8We note that the cover of the April 9 Primera Hora
newspaper was introduced at trial without objection, and Seary
does not challenge that evidence on appeal.

                                       -22-
eyebrows and the peculiar tattoo on his left leg, and saw the exact

moment when Seary shot Méndez-Calderón.           Sanabria identified Seary

as the robber who murdered Méndez-Calderón both in the six-photo

array conducted on April 17, 2012, and in court.            FBI task force

Agent    Martínez    also   testified   as   to   Sanabria's   out-of-court

identification of Seary and how "quickly" she had picked Seary's

photo from the array conducted on April 17, 2012.                Additional

evidence, including two surveillance videos and still images from

those videos, corroborated Méndez's and Sanabria's accounts.            In

addition, other government witnesses testified to having recovered

a projectile jacket, a fired projectile, and a Federal Smith &

Wesson .40-caliber shell casing from the scene, and having later

found a matching Federal Smith & Wesson .40-caliber bullet during

the execution of a search warrant at the Villa Fontana house where

Seary was arrested.

            Seary argues that this evidence is insufficient because

only two eyewitnesses identified him in photo arrays despite there

being several other employees and customers at the store when the

robbery occurred, and only one of them also identified him in

court.    Seary's argument is a non-starter as we have repeatedly

held that "[t]estimony from even just 'one witness can support a

conviction.'"       United States v. Alejandro–Montañez, 778 F.3d 352,

357 (1st Cir. 2015) (quoting United States v. De La Paz–Rentas,


                                   -23-
613 F.3d 18, 25 (1st Cir. 2010)); Foxworth v. St. Amand, 570 F.3d

414, 426 (1st Cir. 2009) (noting that "a criminal conviction can

rest on the testimony of a single eyewitness" and "[e]ven if the

eyewitness's        testimony    is    uncorroborated         and     comes     from     an

individual     of    dubious    veracity,       it    can    suffice       to   ground    a

conviction").        Furthermore, "[t]here is no requirement . . . that

a witness who makes an extrajudicial identification must repeat

the identification in the courtroom."                 Foxworth, 570 F.3d at 427.

           Seary      also   argues     that    the    evidence       supporting       his

convictions is insufficient because the identifications made by

Méndez   and   Sanabria        are    unreliable      and    their     testimony       was

untrustworthy.          Specifically,      Seary       argues       that    Méndez     and

Sanabria "did not have much time to view the [gunman]," and that

they must have been in a state of "panic, stress[,] and anxiety"

during the robbery, which casts doubts about the accuracy of their

recollections.        Seary also contends that it strains credulity that

Méndez "allegedly saw [him] but cannot state what [he] was saying

[during the robbery]" or that Méndez did not speak with Sanabria

about his identification of Seary as the gunman.                      In addition, he

notes that there were some inconsistencies between Sanabria's and

Agent    Martínez's      testimony       regarding          whether    Sanabria        had

previously mentioned to law enforcement that the gunman had a

tattoo on his left leg, which makes Sanabria's testimony "highly


                                         -24-
suspicious."         Seary further notes that Sanabria testified to

having heard two gunshots, yet, because law enforcement recovered

only    one   shell   casing   at     the   scene,    there   was   no    evidence

corroborating Sanabria's version.

              In making these arguments, Seary tries to call into

question the credibility of the witnesses' testimony and the

reliability of their out-of-court identification of him.                   Yet, in

assessing the sufficiency of the evidence supporting a defendant's

conviction, we do not re-weigh the evidence or second-guess the

jury's credibility determinations.             Santos-Soto, 799 F.3d at 57,

61.     Defense counsel vigorously cross-examined the witnesses and

tried    to    undermine   their      credibility     by   highlighting         these

inaccuracies and inconsistencies, but the witnesses' testimony

"was neither inherently improbable nor materially undermined by

any other unimpeachable proof."             Foxworth, 570 F.3d at 426.           The

jurors were free to credit the witnesses' testimony, and we cannot

disturb their decision.        See Santos-Soto, 799 F.3d at 57.

              Seary next argues that Méndez's identification of him in

the     nine-photo    array    "may    have    been    compromised       [by]    the

newspaper['s] . . . front page photograph of [Seary]," and that

the "reliability and trustworthiness" of Sanabria's out-of-court

identification of him may have also been "affect[ed]" because the

array shown to her had fewer photos than the one shown to Méndez.


                                       -25-
            Seary's argument regarding Méndez's identification is

based on an incorrect premise.            The evidence shows that Méndez

first identified Seary in the nine-photo array on April 4, 2012,

one day after the robbery, and that Seary's photo was featured on

the newspaper cover five days later, on April 9, 2012.                   Hence,

Méndez's prior identification of Seary in the nine-photo array

could not have been influenced by something that had not yet

occurred.    The evidence also shows that while Méndez's photo array

was conducted by local law enforcement officers pursuant to local

standard procedures, Sanabria's photo array was conducted by the

FBI pursuant to FBI standard procedures.                 In any event, the

reliability of the identification of Seary in the photo arrays was

a matter to be determined by the jury after defense counsel argued

the point vociferously to the jury.                 We cannot re-weigh the

evidence    presented   to    the   jury    or     second-guess    the   jury's

credibility determinations.         Id.

            Finally, Seary protests that law enforcement did not

test the clothes he was wearing when he was arrested for DNA,

analyze    "blood   spatter   or    gun   powder    residue,"     "conduct   any

ballistic test or examination," lift any fingerprints from the

scene, or enhance the surveillance footage for a better image of

the robbers.    Nor did law enforcement recover physical evidence

linking him to the crime scene, such as the clothes he was wearing


                                     -26-
during the robbery or the metal box and money taken from Piezas

Importadas.       Although Seary acknowledges that the Federal Smith &

Wesson .40-caliber bullet that was seized from his house matched

the Federal Smith & Wesson .40-caliber shell casing recovered at

the crime scene, he attempts to undermine the significance of this

evidence by arguing that this is "a very common ammunition" and

that his stepfather testified at trial that the bullet belonged to

him, not to Seary.

            We     decline       Seary's      invitation        to       overturn     his

convictions because the government did not procure additional

testing.         When    assessing    the         sufficiency      of    the   evidence

supporting a conviction, we look only at the evidence presented at

trial.     See Trinidad–Acosta, 773 F.3d at 310–11.                        We do "'not

consider the potential magnitude of the evidence not presented,'

because doing so would be 'an invitation to examine whether the

Government might have presented a more convincing case, not whether

it in fact presented a sufficient one.'"                    Santos-Soto, 799 F.3d

at 62 (quoting United States v. García, 758 F.3d 714, 721–22 (6th

Cir. 2014)).       Lastly, we note that, although Seary's stepfather

testified at trial that the bullet recovered during the execution

of   a   search    warrant     was   not    Seary's      but   his,      "[t]he   actual

resolution    of    the       conflicting     evidence,        the      credibility   of

witnesses,    and       the   plausibility        of   competing     explanations      is


                                           -27-
exactly the task to be performed by a rational jury."         Foxworth,

570 F.3d at 427 (quoting Matthews v. Abramajtys, 319 F.3d 780, 790

(6th Cir. 2003)); Acosta-Colón, 741 F.3d at 191 (noting that in

assessing the sufficiency of the evidence, we must choose the

inference "most compatible with the jury's guilty verdict" when

confronted with competing inferences).        Moreover, we do not need

to be convinced "that the government succeeded in eliminating every

possible   theory   consistent   with   the   defendant's   innocence."

Trinidad-Acosta, 773 F.3d at 311 (quoting United States v. Troy,

583 F.3d 20, 24 (1st Cir. 2009)).

           Here, we conclude that the sum of all the evidence

presented by the government and the inferences drawn therefrom was

sufficient for a rational jury to conclude beyond a reasonable

doubt that Seary was the armed robber who murdered Méndez-Calderón

on April 3, 2012.    See Santos-Soto, 799 F.3d at 62 (noting that a

sufficiency-of-the-evidence challenge will fail if the defendant's

conviction "rests on sufficient evidence," even if the jury's

finding of guilt is not "inevitable based on the evidence").

C.   "Crime of Violence"

           Seary argues that Hobbs Act robbery is not categorically

a crime of violence for purposes of 18 U.S.C. § 924(c) and thus

cannot constitute a predicate offense for his possession of a

firearm or murder convictions under sections 924(c)(1)(A)(iii) and


                                 -28-
924(j), respectively.   Because, in his view, Hobbs Act robbery

could only constitute a crime of violence under the residual clause

invalidated by the Supreme Court in United States v. Davis, 139

S. Ct. 2319, 2336 (2019), Davis compels the conclusion that his

sections 924(c)(1)(A)(iii)      and    924(j)    convictions   are

unconstitutional.

          We have previously rejected Seary's argument.    We held

in United States v. García-Ortiz, that "because the offense of

Hobbs Act robbery has as an element the use or threatened use of

physical force capable of causing injury to a person or property,

a conviction for Hobbs Act robbery categorically constitutes a

'crime of violence' under section 924(c)'s force clause."      904

F.3d 102, 109 (1st Cir. 2018).         We therefore affirm Seary's

convictions on Counts Two and Three.

                         III.   Conclusion

          For the foregoing reasons, we affirm Seary's convictions

on all counts.

          Affirmed.




                                -29-